***********
Based upon information contained in I.C. File LH-0345 and upon an investigation made by the Investigations Section of the Industrial Commission, the Full Commission makes the following:
 FINDINGS OF FACT
1. Decedent, Ted D. Horton, was a Deputy Sheriff with the Franklin County Sheriff's Department, at the time of his death on 14 May 2004.
2. Decedent's death occurred in the course and scope of his employment as follows: On 14 May 2004, decedent was working as a "spotter" in a helicopter search for marijuana fields in Franklin County, North Carolina. As the helicopter returned to the Franklin County Airport at the end of the day, the pilot lost control of the tail rotor due to a part failure on the tail boom and the helicopter crashed into a wooded area near Louisburg, North Carolina. As a result of the crash, decedent suffered massive and fatal trauma to the abdomen and chest wall.
3. Decedent is survived by his wife, Ann Bryant Green, who resided with decedent for at least six months prior to his death. There are no dependent children or dependent parents.
                               ***********
Based upon the foregoing findings of fact, the Full Commission concludes as follows:
 CONCLUSIONS OF LAW
1. Decedent was an Deputy Sheriff with the Franklin County Sheriff's Department, as defined in N.C. Gen. Stat. § 143-166.2(d), at the time of his death on 14 May 2003.
2. Decedent's death was the direct result of injuries incurred while performing his official duties, as defined by N.C. Gen. Stat. § 143-166.2.
3. At the time of his death, decedent was married to Ann Bryant Green who is eligible for the award of death benefits under N.C. Gen. Stat. § 143-166.1 et seq.
                               ***********
Based upon the foregoing findings of fact and conclusions of law, the Full Commission enters the following:
 AWARD
1. The sum of $50,000.00 is hereby awarded to Ann Bryant Green as the qualified surviving spouse of Ted D. Horton payable as follows: the sum of $20,000.00 shall be paid immediately to Ann Bryant Green. Thereafter, the sum of $10,000.00 shall be paid annually to Ann Bryant Green as long as she remains unmarried until such time as the balance of all payments equal $50,000.00. This sum shall be paid from funds appropriated by the State.
Treasurer for the purpose set forth in N.C. Gen. Stat. § 143-166.1 etseq. If Ann Bryant Green becomes ineligible for benefits before the Award is fully paid, the balance of the payments under this Award shall be made to other eligible person(s).
A copy of this Award shall be furnished the Office of the State Treasurer for the purpose of having compliance with this Award, and the Commission shall be advised of the date or dates of payments made.
No costs are assessed before the Commission.
This the ___ day of September 2004.
                                  S/_____________ J. BRAD DONOVAN DEPUTY COMMISSIONER
CONCURRING:
  S/_____________ THOMAS J. BOLCH COMMISSIONER
  S/___________________ BERNADINE S. BALLANCE COMMISSIONER